Citation Nr: 1019167	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center and 
Regional Office 
in Muskogee, Oklahoma


THE ISSUES

Whether an overpayment of Department of Veterans Affairs 
educational benefits in the calculated amount of $29,698.80 
was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from August 1, 1990 to 
November 30, 1996, and he had 13 years, 11 months, and 20 
days of active service prior to August 1, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is remanded to the RO.  


REMAND

In May 2009, the Veteran timely requested a video conference 
hearing before the Board to be held at the RO in Manila, the 
Republic of the Philippines.  Accordingly, the case is 
remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a video conference hearing 
before the Board to be held at the RO in 
Manila, the Republic of the Philippines, 
according to the date of his request for 
such a hearing.   

No action is required by the Veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


